Citation Nr: 1412561	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-46 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of anthrax vaccine.  

2.  Entitlement to an effective date earlier than March 2, 2012, for the grant of service connection for left lower leg neuropathy.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active service from January 1997 to January 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions issued in January 2009 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the January 2009 rating decision on appeal, service connection for residuals of an anthrax vaccination was denied.  In the June 2013 rating decision, the RO granted service connection for left lower leg neuropathy evaluated as 10 percent disabling effective March 2, 2012.  In July 2013, the RO received the Veteran's Notice of Disagreement as to the effective date assigned.

A hearing before the undersigned Veterans Law Judge was held at the RO in Salt Lake City, Utah, in February 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims is necessary for the reasons set forth below.

Residuals of Anthrax Vaccination

The Veteran's appeal was previously before the Board in August 2012 at which time it issued a decision denying his claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In August 2013, by memorandum decision, the Court vacated and remanded the Board's August 2012 decision.  

In its decision, the Court noted that the Board had sought an independent medical opinion as to whether the Veteran's ailments were related to an in-service anthrax vaccination because the medical opinions of record were (1) not from specialists on the issue and (2) focused on the Veteran's condition from the time of a 2006 possible meningitis diagnosis, and attributed his condition to meningitis, without discussing his history of symptoms in 2005.  The Court found that, although provided by a specialist on the issue, the independent medical opinion also focused on the Veteran's condition from 2006 and attributed his condition to meningitis.  The Court found that the Board erred in relying on the independent medical opinion because it did not discuss the pre-2006 symptoms, and it failed to explain why this opinion, albeit from a specialist, resolved the issues surrounding the fact that at least some of the Veteran's current symptoms began in 2005.  The Court found that it was not clear how the independent medical opinion resolved the inadequacies perceived in the other record medical reports, frustrating judicial review of the Board's decision that there was adequate medical evidence to decide the claim.  Consequently, the Court found that remand was warranted.

In August 2011, the Board requested a VHA medical expert opinion from a "Gulf War Illness specialist."  That request was sent to Dr. Cassano, a Senior Medical Advisor of the Office of Disability and Medical Assessment at VA.  In October 2011, the Board received Dr. Cassano's expert medical opinion, which is the independent medical opinion discussed by the Court.  At the end of her opinion, Dr. Cassano certified that she is board certified in Occupational and Environmental Medicine and is fully qualified as an expert in Gulf War Veterans' multi-symptom illnesses (commonly known as "Gulf War Illness").  

Based upon the Court's findings, the Board finds that additional development is necessary in order to obtain an adequate medical opinion.  Although obtaining another expert medical opinion is an option, the Board notes that the Veteran's attorney submitted a statement in February 2012 arguing that the Veteran's appeal should be remanded because he intends to submit additional evidence to the RO, to include treatise evidence and an addendum from the private medical expert (from whom the Veteran previously submitted a medical opinion dated in December 2011) in support of granting the Veteran's claim, which evidence should be considered by the RO in the first instance.  Consequently, the Board finds that remand is appropriate at this time to allow the Veteran the opportunity to submit his additional evidence and then for an adequate medical opinion to be obtained.

Earlier Effective Date

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, by rating decision issued in June 2013, the RO granted service connection for left lower leg neuropathy evaluated as 10 percent disabling effective March 2, 2012.  In July 2013, the RO received a Notice of Disagreement from the Veteran in which he disagreed with the assignment of March 2, 2012, as the effective date.  To date, however, a Statement of the Case has not been issued.

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  After affording a reasonable time for the Veteran to submit additional evidence in support of his claim and associating any additional evidence submitted with the claims file, the claims file should be returned to the Office of Disability and Medical Assessment, the office from which the October 2011 VHA expert medical opinion was provided.  The Board notes that unfortunately Dr. Cassano, who provided that opinion, is no longer with VA; however, this office should be requested to forward the Veteran's claims file to its current expert on "Gulf War Illness" to provide an expert medical opinion relating to the Veteran's claim that he has a multi-symptom illness manifested by headaches, fatigue, confusion, pain and dizziness due to receipt of an Anthrax vaccination.  Specifically, this physician should be requested to provide an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's symptoms are the result of the in-service Anthrax vaccination.   In rendering this opinion, in order to comply with the Court's remand, the physician must address the evidence demonstrating that the Veteran had some of the complained of symptoms prior to the episode of meningitis in 2006, specifically a June 2005 medical record showing a history of fatigue, aches, and increased susceptibility to upper respiratory infections for the previous 6 to 8 months.  

If the Office of Disability and Medical Assessment indicates that it does not have an expert currently on staff who can render the requested medical opinion, then the Veteran's claims file should be forwarded to an infectious disease specialist at the VA Medical Center for the above requested opinion.

The medical report provided should provide a discussion of the facts and the medical principles involved and the reasoning behind the medical opinion given, preferably with a discussion of the articles submitted by the Veteran and other medical opinions of record.  

2.  After ensuring that all additional development has been completed and the medical opinion obtained is adequate, the Veteran's claim for service connection for residuals of an anthrax vaccination should be readjudicated.  In readjudicating this claim, the RO should consider all new evidence received since the Board's remand.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

3.  In addition, provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date earlier than March 2, 2012, for the grant of service connection for left lower leg neuropathy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


